 Case1:19-cv-02041-ADC
Case  1:19-cv-02041 Document 1-3 4Filed
                       Document          07/11/19
                                     Filed 07/11/19Page 1 of
                                                     Page    126
                                                          1 of
 Case1:19-cv-02041-ADC
Case  1:19-cv-02041 Document 1-3 4Filed
                       Document          07/11/19
                                     Filed 07/11/19Page 2 of
                                                     Page    126
                                                          2 of
 Case1:19-cv-02041-ADC
Case  1:19-cv-02041 Document 1-3 4Filed
                       Document          07/11/19
                                     Filed 07/11/19Page 3 of
                                                     Page    126
                                                          3 of
 Case1:19-cv-02041-ADC
Case  1:19-cv-02041 Document 1-3 4Filed
                       Document          07/11/19
                                     Filed 07/11/19Page 4 of
                                                     Page    126
                                                          4 of
 Case1:19-cv-02041-ADC
Case  1:19-cv-02041 Document 1-3 4Filed
                       Document          07/11/19
                                     Filed 07/11/19Page 5 of
                                                     Page    126
                                                          5 of
 Case1:19-cv-02041-ADC
Case  1:19-cv-02041 Document 1-3 4Filed
                       Document          07/11/19
                                     Filed 07/11/19Page 6 of
                                                     Page    126
                                                          6 of
